             Case 2:19-cr-00043-MCE Document 102 Filed 05/11/20 Page 1 of 3


 1   Law Office of David M. Garland
     David M. Garland, State Bar #223679
 2   455 Capital Mall Ste. 802
 3   Sacramento, CA 95814
     Telephone: (916) 366-1069
 4

 5

 6
     Attorney for Defendant ALICIA McCOY
 7

 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-00043-MCE-3
15                 Plaintiff,
16                                                    STIPULATION AND [PROPOSED] ORDER
     v.                                               GRANTING AND SETTING FORTH
17                                                    SPECIAL CONDITIONS DEFENDANT’S
     ALICIA McCOY,                                    PRE-TRIAL RELEASE
18
                   Defendant
19

20

21
                                           STIPULATION
22

23

24                 The parties hereby stipulate to and request an order from the court granting

25   defendant ALICIA McCOY Pre-Trial Release subject to the attached AMENDED SPECIAL

26   CONDITIONS OF RELEASE. Assigned United States Pretrial Services representative
27
     STEVEN SHEEHAN is aware of this stipulation and amenable to the request for the
28
     proposed order.
              Case 2:19-cr-00043-MCE Document 102 Filed 05/11/20 Page 2 of 3


 1

 2

 3

 4
                  IT IS SO STIPULATED.
 5

 6

 7   Dated:     May 6, 2020              /s/ DAVID GARLAND
                                         DAVID GARLAND
 8                                       Counsel for Defendant
 9                                       ALICIA McCOY.

10

11
     Dated:     May 6, 2020              /s/ GRANT RABENN
12
                                         GRANT RABENN
                                         Assistant United States Attorney
13

14

15

16                            [PROPOSED] FINDINGS AND ORDER
17

18
              IT IS SO FOUND AND ORDERED this 8th day of May, 2020

20

21

22

23

24

25

26

27

28
          Case 2:19-cr-00043-MCE Document 102 Filed 05/11/20 Page 3 of 3

                   AMENDED SPECIAL CONDITIONS OF RELEASE
                                                              Re: Alicia McCoy
                                                              No.: 2:19-CR-00043-MCE-3
                                                              Date: May 11, 2020
1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must cooperate in the collection of a DNA sample;

3. You must restrict your travel to Eastern District of California and the Northern District of Illinois unless
   otherwise approved in advance by the pretrial services officer;

4. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
   or other dangerous weapon; additionally, you must provide written proof of divestment of all
   firearms/ammunition currently under your control;

5. Upon successful completion of residential drug treatment, you must seek and/or maintain employment and
   provide proof of same as requested by your pretrial services officer;

6. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without
   a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
   prescribed medication(s). However, medicinal marijuana prescribed and/or recommended may not be used;

7. You must submit to drug and/or alcohol testing as approved by the pretrial services officer. You must pay
   all or part of the costs of the testing services based upon your ability to pay, as determined by the pretrial
   services officer;

8. You must participate in a program of medical or psychiatric treatment, including treatment for drug or
   alcohol dependency, as approved by the pretrial services officer. You must pay all or part of the costs of
   the counseling services based upon your ability to pay, as determined by the pretrial services officer;

9. You must not associate or have any contact with codefendants unless in the presence of counsel or otherwise
   approved in advance by the pretrial services officer;

10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;

11. Your release on bond will be delayed until May 11, 2020, at 9:00 a.m. at which time you will be
    released from custody to your assigned defense counsel or to a person approved by Pretrial Services;

12. You must participate in the substance abuse treatment program at Wellspace Inc. inpatient facility and
    comply with all the rules and regulations of the program. You must remain at the inpatient facility until
    released by the pretrial services officer;

13. Upon successful completion of Wellspace Inc., you are released to the third-party custody of Maria E.
    Villareal. You must reside with your third-party custodian, or at an address approved by Pretrial Services,
    and you must not change your residence or absent yourself from this residence for more than 24 hours
    without the prior approval of the pretrial services officer.
